DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
          The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – IMAGING METHOD, IMAGING DEVICE AND IMAGING SYSTEM FOR VERIFYING MOBILE TERMINAL IDENTIFICATION AND SELECTING APPROPRIATE IMAGING DEVICE --

4.        Authorization for the following Examiner’s amendment to the claims and title of the invention were given in a telephone interview with Xiaodong Zhang on 03/17/2021. 

5.        The claims of the application have been amended as follows:     

           receiving, by a cloud server, a request message, wherein the request message includes a device identification of the external device; or a terminal identification of a mobile terminal and a communication parameter for communicating with the mobile terminal;
           in responding to receiving, by the cloud server, the device identification of the external device from the mobile terminal, verifying, by the cloud server, the external device corresponding to the device identification according to the received device identification, and using, by the cloud server, authenticated the external device as 
            in responding to receiving, by the cloud server, the terminal identification of the mobile terminal and the communication parameter for communicating with the mobile terminal from the external device, verifying, by the cloud server, identity of the mobile terminal according to the terminal identification and, after the identity verification is successfully passed and according to the communication parameter, automatically determining, by the cloud server, the one imaging device, among all imaging devices that send request messages, to perform the imaging task; and 
            sending, by the cloud server, the imaging job to the one imaging device to perform the imaging task, for the one imaging device to perform the imaging task according to the imaging job. 

(End of amendment)

Allowable Subject Matter
6.         Claims 1-13 are allowed.

                                            REASONS FOR ALLOWANCE
7.          The following is an examiner’s statement of reasons for allowance:
            The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited, an imaging method for controlling an external device to send a imaging request message to a cloud server includes a terminal identification of a mobile terminal and a communication parameter for communicating with the mobile terminal and  “the imaging request message sent by the imaging devices includes the terminal identification and a communication parameter for communicating with the mobile terminal, used for the cloud server to verify identity of the mobile terminal according to the terminal identification and, after the identity verification of the mobile terminal, performed by the cloud server, is successfully passed and according to the communication parameter, the cloud server automatically determines one imaging device, among the imaging devices that send imaging request messages, to perform an imaging task, and to send an imaging job to the one imaging device”, in combination with all other limitations as claimed in independent claim 1. 

 The independent claim 11 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited, an imaging method for controlling an external device to send a imaging request message to a cloud server includes a device identification of the external device; or a terminal identification of a mobile terminal and a communication parameter for communicating with the mobile terminal and  “in responding to receiving, by the cloud server, the terminal identification of the mobile terminal and the communication parameter for communicating with the mobile terminal from the external device, verifying, by the cloud server, identity of the mobile terminal according to the terminal identification and, after the identity verification is successfully passed and according to the communication parameter, automatically determining, by the cloud server, the one imaging device, among all imaging devices that send request messages, to perform the imaging task”, in combination with all other limitations as claimed in independent claim 11.
           The other independent claim 6 recites essentially the same subject matters as claim 1 and are therefore allowable for at least same reasons.
           The dependent claims 2-5, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.
            The dependent claims 7-10, depend either directly or indirectly from claim 6, and are therefore allowable for at least the same reasons as claim 6.
.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2016/0072975              c. US Patent 8,941,872
            b. US Pub 2015/0092233              d. WO Pub 2004/114194 (cited in IDS)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.


/HARIS SABAH/Examiner, Art Unit 2674